LOAN AGREEMENT


THIS LOAN AGREEMENT (this “Agreement”) is made this 16th day of September, 2010
by and between California Gold Corp., a Nevada corporation (“Borrower”) with a
principal place of business at 6830 Elm Street, McLean, VA 22101, and
_____________________ (“Lender”), an entity with a principal office at
__________________________.
 
WITNESSETH:


WHEREAS, to provide Borrower with sufficient working capital to enable Borrower
to fulfill certain accounting and other financial obligations incident to its
business, Lender has agreed to provide Borrower with a temporary loan in the
principal amount of $___________.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender, intending to be legally bound, agree as follows:


ARTICLE I – LOAN


1.1. Loan. Lender agrees, on the terms and conditions of this Agreement, to make
a loan to Borrower in the amount of ______________________ Dollars ($_________)
(the “Loan”).


1.2. Interest and Repayment. The Loan shall not bear interest and shall be (1)
convertible at the option of the Borrower into shares of the Borrower’s common
stock at a conversion price of $0.03 per share; (2) mandatorily converted into
shares of the Borrower’s common stock, at a conversion price of $0.025 per
share, upon the initial closing of the next private placement offering of the
Borrower’s common stock (the “PPO”), which initial closing is expected to take
place within the next six (6) months; or (3) repaid in full on or before
September 15, 2011 (unless otherwise extended), whichever occurs first.


ARTICLE II - MISCELLANEOUS


2.1. Successors and Assigns.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective heirs, legal
representatives, successors and assigns of the parties.


2.2. Governing Law/Venue.  This Agreement shall be governed by and construed
under the laws of the State of New York as applied to agreements entered into
and to be performed entirely within New York.  Any dispute or controversy
concerning or relating to this Agreement shall be exclusively resolved in the
federal or state courts located in the City, County and State of New York.


2.3. Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


 
 

--------------------------------------------------------------------------------

 
 
2.4. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the Borrower and the Lender.


2.5. Notices.  All communications under this Agreement shall be in writing and
shall be deemed to be duly given and received: (i) upon delivery if delivered
personally or upon confirmed transmittal if by facsimile; (ii) on the next
Business Day (as hereinafter defined) if sent by overnight courier; or (iii)
four (4) Business Days after mailing if mailed by prepaid registered mail,
return receipt requested, to the appropriate notice address set forth above or
at such other address as any party hereto may have furnished to the other
parties in writing by registered mail, return receipt requested.


“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which Citibank is authorized or required by law or executive order to remain
closed.


IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent thereunto duly authorized, this Agreement as of the
date first above written.





 
BORROWER:
     
CALIFORNIA GOLD CORP.
     
By:
  
 
Name:  James Davidson
 
Title:  President, Treasurer,
 
Chief Financial Officer
     
LENDER:
     
  
 
Name:
 
Title:


 
 
 

--------------------------------------------------------------------------------

 